Citation Nr: 1207685	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  95-40 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for pain in joints other than the low back, right leg, right shoulder, feet, and left wrist, asserted as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from November 1988 to September 1993, including service in the Southwest Asia theater of operations during the Persian Gulf War from February 13, 1991 to March 15, 1991. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in June 1994 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 1995, a statement of the case was issued in March 1995, and a substantive appeal was timely received in April 1995.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In August 2010, the Board denied the Veteran's claims of service connection for a low back disability, right leg disability, right shoulder disability, and left wrist disability.  The Board granted the claim of service connection for a bilateral foot disability. 

In February 2000, November 2003, July 2005, May 2008, and August 2010 the appeal was remanded for further development.  As there has been substantial compliance with the requested development, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Joint pain, other than the low back, right leg, right shoulder, feet, and left wrist, asserted as due to an undiagnosed illness, is not due to a qualifying chronic disability or a qualifying chronic disability which resulted from an undiagnosed illness or medically unexplained chronic multisymptom illnesses.

2. A joint disability, other than the low back, right leg, right shoulder, feet, and left wrist, due to disease or injury is not shown.


CONCLUSIONS OF LAW

1. Service connection for a disability manifested by pain in joints, other than the low back, right leg, right shoulder, feet, and left wrist, including as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.317 (2011). 

2. Joint pain was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letter dated in March 2001 and in subsequent correspondence.  The Veteran was notified of the evidence needed to substantiate the claim of service connection as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In a letter in March 2008, notice was provided regarding the provisions for disability ratings and for the effective date of the claim.  

The Veterans Claims Assistance Act of 2000 was enacted after the rating decision in June 1994 and therefore the notice could not precede the adjudication.  Any procedural defect was cured as after the RO provided fully substantial content-complying VCAA notice by letter in May 2008, the claim of service connection was readjudicated as evidenced by the supplemental statement of the case, dated in May 2008 and in September 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter decided on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, available private and VA treatment records, and reports of VA examinations.  The Board notes that an addendum opinion in June 2007 is associated with the VA examination in April 2007 whereby the examiner noted that the claims folder was reviewed.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative, on his behalf.  The Board's July 2005 remand instructed VA to associate a copy of "the transcript of the personal hearing conducted on January 9, 2003" and copies of Social Security Administration (SSA) records.  In the Board decision in August 2010, the Board acknowledged that the alleged hearing dated January 9, 2003 referred to an informal hearing presentation that was dated that date and already associated with the claims file and that there was no actual personal hearing.  With regard to SSA records, in responses received in October 2005 and July 2006, SSA indicated that there was no evidence of disability entitlement or a SSA folder.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases such as arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2)(i). 

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3). 

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

The Board points out that the presumptive regulations for Persian Gulf War Veterans were recently revised.  Effective August 15, 2011, VA amended 38 C.F.R. § 3.317 to implement the Secretary's decision that there is a positive association between service in Southwest Asia during the Persian Gulf War and subsequent development of functional gastrointestinal disorders (FGIDs).  The rule clarifies that FGIDs fall within the scope of the existing presumption of service connection for medically unexplained chronic multisymptom illnesses under 38 C.F.R. 
§ 3.317(a)(2)(i)(B).  See 76 Fed. Reg. 41696 (July 15, 2011) (to be codified at 38 C.F.R. § 3.317(a)(2)(i)(B)(3), effective August 15, 2011 and applicable to claims pending before, filed with or remanded to VA on or after August 15, 2011.). 

Specifically, the amendment revises § 3.317(a)(2)(i)(B)(3) to remove "Irritable bowel syndrome" and replace it with the following language: Functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  The amendment also adds an explanatory Note that reads as follows: 

Note to paragraph (a)(2)(i)(B)(3): Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis. 

Evidence 

In February 2005, the Veteran contended that he has transient pain in his joints which is due to injuries during service or Gulf War syndrome.  In April 1995, he claimed that since June 1991, he had pain in his knees, ankles, elbows and wrist.  The Board notes that the rating decision in June 1994 denied service connection for a bilateral knee condition.  

Service treatment records show that in December 1989, the Veteran injured his neck and back and the assessment was muscle strain.  Service records in August 1990, show the Veteran sprained his left ankle and had pain.  In March 1991 he injured his left knee when he jumped from a track.  There was swelling and contusion.  The assessment was soft tissue trauma of the left knee.  In February 1990, a possible back injury was indicated and the assessment was thoracic strain.  In February 1992, the Veteran complained of neck pain and bilateral knee pain (the examiner specifically noted there was no trauma associated with knee pain).  That same month, service records show there was full range of motion in the right knee without swelling.  The impression was resolving right knee strain.  On the report of medical history dated in August 1993 upon separation from service, the Veteran complained of sore knees and sore back.  He indicated he injured his knees and back in March 1992 after going through Special Forces Assessment and Selection.  The accompanying separation examination that same month was negative for any abnormalities.  

After service, on VA neurological evaluation in February 1994, the Veteran reported that he had pain in both elbows and shoulders in March 1993 due to riding in a jeep over rough ground at high speed.  Upper and lower limbs were evaluated as normal.  On VA general examination in February 1994, the Veteran complained of occasional left shoulder problems and bilateral knee pain with some cracking.  Physical examination of the knees showed no external abnormality and full range of motion.  The diagnosis was bilateral knee pain and history consistent with retropatellar pain syndrome.  On VA examination in May 1995, the diagnosis also was bilateral knee pain consistent with retropatellar pain syndrome.  A private medical record in August 1996 shows the Veteran had pain in his back, shoulder and right elbow.  

VA records in May 1998 show complaints of pain in the shoulder, elbows, forearms and legs.  That same month, a musculoskeletal evaluation was within normal limits with no joint pain.  In March 1999 the records show chronic back pain.  That same month the Veteran indicated that sometimes his back goes out and sometimes he experienced muscle spasm.  VA progress notes in August 2002 indicate muscle strength was evaluated as normal.  VA records in July 2003 show full range of motion in the extremities.  In October 2003, there was full range of motion in the neck and extremities.  A VA x-ray of the right knee in March 2004 showed a small spur on the anterior aspect of the medial femoral condyle and indicated that otherwise the right knee was normal.  

On VA examination in March 2004, the examiner indicated that during service the Veteran had pain in both ankles.  During the examination the Veteran complained of popping in both knees and occasional swelling.  Physical examination shows range of motion of both knees was normal and there was no effusion.  The examiner indicated there was no abnormality of the right knee other than symptoms of snapping.  The examiner concluded that there was no undiagnosed illness manifested by joint pain other than the joints discussed.  

In April 2004, a VA examiner indicated that x-rays show minimal degenerative changes in the right knee.  In October 2004, the Veteran had right wrist pain due to falling from a chair.  In March 2006, there was no edema in the extremities.  On VA examination in April 2007, the Veteran complained of pain in the thoracic area.  Evaluation of the muscles of the cervical and thoracic spine showed no abnormalities.  Motor, sensory and reflex exam of the spine was normal.  Range of motion was flexion at 70 degrees with pain starting at 60 degrees and ending at 70 degrees.  The diagnosis was lumbar spine strain.

On VA examination in November 2010, the examiner was of the opinion that episodes of joint pain other than the low back and right shoulder, were temporary and were not supported by evidence of actual injuries while in the military.  The Veteran during the examination denied having any problems with any other joints other than the right shoulder.  

Analysis

The issue on appeal is limited to pain in joints other than the low back, right leg, right shoulder, feet, and left wrist, asserted as due to undiagnosed illness; therefore, the analysis will focus on joints other than the aforementioned joints.  

The threshold question in determining whether the Veteran has joint pain due to service in the Persian Gulf War is whether he demonstrated objective indications of a qualifying chronic disability.  

A qualifying chronic disability is defined as a disability which manifested to a degree of 10 percent or more prior to December 31, 2011, and resulted from an undiagnosed illness and or a medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(a)(1)(2).  Further, objective indications of chronic disability include signs in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). 

In the instant case, the Veteran had injured his neck and back in service and had diagnoses of back strain and thoracic strain, which are known clinical diagnoses and the presumption of service connection as an undiagnosed illness does not apply.  Further, service treatment record do not show that the Veteran had pain in the spine which resulted from a medically unexplained chronic multisymptom illness as his problems were attributed to injuries.  

Service treatment records also show separate complaints of neck pain and left ankle pain.  The Veteran also complained of knee pain which was not associated with trauma during service.  Upon separation from service the Veteran complained of soreness in the back and knees.  In April 1995, the Veteran claimed that since service he had pain in his ankles, elbows and wrist.  After service, the lay and medical evidence shows the Veteran complained of pain in the thoracic spine, cervical spine, elbows, left shoulder, forearms, legs, ankles, wrist, and knees.  

The Veteran is competent to report symptoms such as pain and soreness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Nevertheless, as soreness and pain are subjective and not objective indications of a chronic disability perceptible to an examining physician and capable of independent verification, the Veteran's pain in the thoracic spine, cervical spine, elbows, left shoulder, forearms, legs, ankles, wrist, and knees does not meet the criteria for a qualifying chronic disability under 38 C.F.R. 
§ 3.317(a)(3).  

As for diagnoses of a knee disability, service treatment records show the Veteran injured his left knee and was assessed as having soft tissue trauma.  During service he also had right knee strain.  A VA x-ray in April 1994 shows minimal degenerative changes of the right knee.  As these are known clinical diagnoses the presumption of service connection as an undiagnosed illness does not apply nor do the service treatment records and post-service medical records show that the knee disabilities resulted from a medically unexplained chronic multisymptom illness as there is no evidence in the record of chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders.  

As the evidence does not show that the Veteran has joint pain which either meets the criteria for a qualifying chronic disability or has a chronic disability which resulted from an undiagnosed illness or medically unexplained chronic multisymptom illnesses, service connection is not warranted for pain in joints (other than the low back, right leg, right shoulder, feet, and left wrist), due to service in the Persian Gulf War.  

As for service connection on a direct basis, in light of the evidence presented, the Board finds that service connection for joint pain, other than the low back, right leg, right shoulder, feet, left wrist, and knees is not warranted.  The Board notes that a rating decision in June 1994 denied service connection for a bilateral knee condition and the decision became final as it was not appealed; therefore, the Board may not consider service connection for a bilateral knee disability on a direct basis.  

Service treatment records show the Veteran strained his neck and back, sprained his left ankle, had soft tissue trauma of the left knee, and right knee strain.  He complained of soreness in his back upon separation from service.  Although the Veteran is competent to describe symptoms such as soreness and pain, a back disability is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  As the separation examination in August 1993 is negative for any abnormality, the disabilities noted during service appeared to be acute and transitory and to have resolved prior to the Veteran's separation from service.  

After service, the lay and medical evidence shows pain in the thoracic spine, cervical spine, elbows, left shoulder, forearms, legs, ankles, and wrist.  In this regard, the Board notes that for veterans, basic entitlement to disability compensation derives from two statutes, 38 U.S.C. §§ 1110 and 1131 - the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the words: "For disability resulting from personal injury suffered or disease contracted in line of duty. . . ." 38 U.S.C. §§ 1110, 1131.  The competent evidence only shows pain and no underlying pathology has been diagnosed or identified pertaining to pain in the joints.  Pain alone does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62  (Fed. Cir. 2001) (pain alone does not constitute a disability for which service connection may be granted.).  Without competent evidence that the Veteran has a current joint disability (other than the low back, right leg, right shoulder, feet, and left wrist) there is no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case as the medical evidence of record fails to establish a diagnosis for a joint condition (other than the low back, right leg, right shoulder, feet, and left wrist) any assertions as to continuity of symptomatology are not relevant to the issue of a current disability. 

As there is no competent evidence favorable to the claim of service connection for pain in joints other than the low back, right leg, right shoulder, feet, and left wrist, asserted as due to undiagnosed illness, the preponderance of the evidence is against the claim of service connection for the reasons articulated, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

(The Order follows on the next page.)


ORDER

Service connection for pain in joints other than the low back, right leg, right shoulder, feet, and left wrist, asserted as due to undiagnosed illness, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


